                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                       GREENVILLE DIVISION

Cynthia O.,1                                         )       C/A No. 6:20-2907-CMC
                                                     )
                  Plaintiff,                         )
                                                     )
                  v.                                 )
                                                     )          OPINION AND ORDER
Kilolo Kijakazi, Acting Commissioner                 )
of Social Security Administration,2                  )
                                                     )
                  Defendant.                         )


       Through this action, Plaintiff seeks judicial review of the final decision of the

Commissioner of Social Security denying her claim for Disability Insurance Benefits (“DIB”).

Plaintiff appealed pursuant to 42 U.S.C. §§ 405(g). The matter is currently before the court for

review of the Report and Recommendation (“Report”) of Magistrate Judge Kevin F. McDonald,

made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rules 73.02(B)(2)(a) and 83.VII.02,

et seq., D.S.C.

       The Report, filed on June 30, 2021, recommends that the decision of the Commissioner be

reversed and the case remanded for further administrative action. ECF No. 22. The Magistrate

Judge advised the parties of the procedures and requirements for filing objections to the Report




1  As noted by the Magistrate Judge, the Committee on Court Administration and Case
Management of the Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should refer to claimants only
by their first names and last initials.
2
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kijakazi should be substituted for Andrew
Saul as the defendant in this suit.
and the serious consequences if they failed to do so. On July 14, 2021, Defendant filed notice that

he would not file objections to the Report. ECF No. 23.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       The court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. Finding none, the court adopts and

incorporates the Report by reference. For the reasons set forth therein, the decision of the

Commissioner is reversed and the case remanded pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative action.3




3
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                              2
      IT IS SO ORDERED.

                               s/Cameron McGowan Currie
                               CAMERON MCGOWAN CURRIE
                               Senior United States District Judge
Columbia, South Carolina
July 14, 2021




                           3
